Citation Nr: 1128894	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder osteoarthritis. 

2.  Entitlement to an initial compensable rating for left knee patellofemoral disease.   

3.  Entitlement to service connection for recurrent idiopathic angioedema of the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982, from January 1983 to January 1985 and from March 1985 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In his substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  In response, the Veteran was informed by letter that the hearing was scheduled for May 18, 2010.  The Veteran failed to report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right Shoulder Osteoarthritis and Left Knee Patellofemoral Disease

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to initial evaluations for right shoulder osteroarthritis and left knee patellofemoral disease.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last afforded a VA examination in October 2007 and he has asserted that his pain and limitation of motion has worsened since his last examination.  Therefore, a new VA examination is warranted to gain a current picture of the Veteran's disabilities.  See 38 C.F.R. § 3.159.  

Idiopathic Angioedema 

The Veteran asserts that he is entitled to service connection for recurrent idiopathic angioedema.  The Veteran's service treatment records show that recurrent angioedema was diagnosed in May 1998.  In addition, the service treatment records show frequent complaints of sore throat, cough and chest congestion.  

The Veteran was afforded a VA examination in December 2005.  There is no evidence that the examiner reviewed the Veteran's claims file.  At the examination the Veteran reported a history of postnasal discharge leading to throat irritation.  The Veteran stated that his symptoms improved dramatically once he started taking Allegra.  The examiner did not assess whether the Veteran has a current disability of recurrent idiopathic angioedema, nor did the examiner state whether this disability is related to service in any way.  Therefore, the Veteran merits a new examination to determine the status of his throat condition.  See 38 C.F.R. § 3.159

In light of the Veteran's assertion of worsening of the right should and left knee disabilities, the RO should obtain any current treatment records pertaining to those disabilities and associate them with the claims file.  The record contains treatment records from the Naval Medical Center in San Diego dated up to October 2007 and private treatment records dated up to June 2007.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  Any pertinent VA or private treatment records, regarding his right shoulder and left knee disabilities, including records from the Naval Medical Center in San Diego, dated from June 2008 to the present should be obtained.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  The RO/AMC should afford the Veteran a VA examination in order to determine the current nature and severity of his right shoulder osteoarthritis and left knee patellofemoral disease.  All indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion testing.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

With regard to the right shoulder, the examiner is specifically requested to describe applicable ranges of right arm motion (flexion, extension and rotation) in terms of degrees.  The examiner should also indicate whether there is limitation of motion of the right arm at shoulder level, midway between the side and the shoulder level, or to 25 degrees at the side.  The examiner should indicate (a) whether there is ankylosis of the right scapulohumeral articulation, and if so, whether the ankylosis is favorable, intermediate between favorable and unfavorable, or unfavorable.

With regard to the left knee, the examiner should list all subjective complaints and objective findings in detail, including the range of motion of the left knee in degrees.

With regard to both the right shoulder and left knee, the examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the left knee or right shoulder caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination.  The examiner should describe whether any existing pain significantly limits functional mobility of the left knee or right shoulder during flare-ups or when repeatedly used.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the left knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.

3.  The RO/AMC should afford the Veteran an examination regarding the claimed recurrent idiopathic angioedema of the throat.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should indicate whether there is a current diagnosis of recurrent idiopathic angioedema of the throat or any other clinically identifiable chronic disorder of the throat and should express an opinion regarding whether any currently diagnosed disorder, to include idiopathic angioedema of the throat at least as likely as not had its onset during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  

4.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


